           Case 1:20-cv-02579-JGK Document 12 Filed 05/08/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
──────────────────────────────


Stanislaw Koczwara
                               Plaintiff,
             - against -                           20 Civ. 2579 (JGK)


National General Insurance Company               CIVIL SCHEDULING ORDER


                         Defendant.
──────────────────────────────
JOHN G. KOELTL, District Judge:


      Pursuant to Fed. R. Civ. P. 16(b), after reviewing the parties’ Rule 26(f)

report, the Court hereby orders that:



      Pleadings and Parties: Except for good cause shown:

      1.   No additional parties may be joined or cause of action asserted after

__August 31, 2020_____________.

      2.   No additional defenses may be asserted after September 18, 2020.



      Discovery:   Except for good cause shown, all discovery shall be

commenced in time to be completed by __December 11, 2020____. The Court

expects discovery to be completed within 60 days of the first scheduling

conference unless, after the expiration of that 60 day period, all counsel

stipulate that additional time (not to exceed 60 more days) is needed to

complete discovery. The expert disclosures required by Fed. R. Civ. P. 26(a)(2)

shall be made at least 30 days before the completion of discovery.
               Case 1:20-cv-02579-JGK Document 12 Filed 05/08/20 Page 2 of 3

           Dispositive Motions: *     Dispositive motions, if any, are to be completed by

__January 15, 2021___________. The parties are advised to comply with the

Court=s Individual Practice 2(B) regarding motions, and to submit one fully

briefed set of courtesy copies to the Court.



           Pretrial Order/Motions in Limine:*          A joint pretrial order, together with
any motions in limine or motions to bifurcate, shall be submitted by __February
5, 2021_________. In jury cases, parties shall submit requests to charge and voir
dire requests. In non-jury cases, parties shall also submit proposed findings of
fact and conclusions of law. The pretrial order shall conform to the Court's
Form Joint Pretrial Order, a copy of which may be obtained from the Deputy
Clerk.



           Trial:*   The parties shall be ready for trial on 48____ hours notice on or

after __February 19, 2021___________. The estimated trial time is _____ days,

and this a jury ____ /non-jury ____ trial.




*   Note: In the event a dispositive motion is made, the dates for submitting the Joint Pretrial
Order (together with Memoranda of Law, Requests to Charge, Proposed Voir Dire, Proposed
Findings of Fact and Conclusions of Law, as appropriate) shall be changed from that shown
above to three (3) weeks from the decision on the motion. The ready trial date shall be
adjourned to a date four (4) weeks after the decision on the dispositive motion. The final
pretrial conference, if any, will be scheduled by the Deputy Clerk.
        At any time after the ready for trial date, counsel must notify the Court and their
adversaries in writing of any potential scheduling conflicts, including, but not limited to, trials
and vacations, that would prevent a trial at a particular time. Such notice must come before
counsel are notified by the Court of an actual trial date, not after. Counsel should notify the
Court and all other counsel in writing, at the earliest possible time of any particular scheduling
problems involving out-of-town witnesses or other exigencies.

    2
             Case 1:20-cv-02579-JGK Document 12 Filed 05/08/20 Page 3 of 3

           Other:


________       The case is referred to the Magistrate Judge for purposes of
               settlement (see attached Reference Order).


__X______      The parties will notify the Court by ___June 26, 2020_____ whether a
               reference to the Magistrate Judge would be useful for purposes of
               settlement and whether they consent to trial before the Magistrate
               Judge. The parties may communicate with the Court with respect
               to these matters by joint letter. If the parties consent to trial before
               the Magistrate Judge, they are directed to do so by stipulation.




SO ORDERED.


Dated:         New York, New York


       ___May 8, 2020_____________


                                                     _   /s/ John G. Koeltl    __
                                                          JOHN G. KOELTL
                                                 UNITED STATES DISTRICT JUDGE




  3
